DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
The drawing(s) filed on 5/11/2022 is/are accepted.
Claim objections on claims 1, 6, 8 13 and 15 are withdrawn.
Double patenting rejection is withdrawn.
Claims 1-20 are allowed in this Office Action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Yamada (U.S. Publication Number 2017/0011110). Yamada teaches “If the reference command is an update command, the second node 1B determines whether or not there is a cache of the object of the update command, in respect of an update command of which the object is present in the database at the time of referring to the command (for example, a DELETE command).  On the other hand, in the case of an update command in which the object is not present in the database at the time of referring to the command (for example, an INSERT command), then it is determined whether or not there is a cache of the object of the update command, by determining whether or not there is a cache of the data of the region where the object of the update command is inserted.” (¶[0089]), and “In step S306, the update command relating to the transaction log is executed.  The execution unit 33 executes the update command relating to the transaction log, in respect of the data that has been set in a cache by being expanded into the memory by the expansion unit 37, of the received data.” (¶[0090]). However, Yamada does not teach that receiving a request for the first N items of the plurality of ordered items; and in response to receiving the request, executing the first instruction by deleting the first item and executing the second instruction by adding the second item to the plurality of ordered items as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140258638 A1 by Traut et al. teaches that a method for providing efficient use of a read cache by a storage controller is provided. The method includes the storage controller receiving a read request from a host computer and determining if a host stream size is larger than a read cache size.
US 7668846 B1 by Ghemawat et al. teaches that the update log may be analogized to a queue of update records, where the update records are stored and applied in the order that they were added to the queue.
US 20170011075 A1 by Yamada teaches that the second node 1B examines the received transaction logs in order from the oldest log, and if the page that is the object of an update command included in a transaction log is on the memory (cached), then an update command corresponding to the transaction log is executed in respect of the cache.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

June 28, 2022